Case 9:18-cv-80176-BB Document 196-1 Entered on FLSD Docket 06/03/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative         CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC

          Plaintiffs,

   v.

   CRAIG WRIGHT

          Defendant.

           ORDER GRANTING PLAINTIFFS’ MOTION TO FILE UNDER SEAL

         THIS CAUSE is before the Court on Plaintiffs’ Motion to File their Motion to Compel

  under seal. The Court has reviewed the Motion, and being fully advised on the Motion, it is hereby:

         ORDERED AND ADJUDGED that the Motion is GRANTED and that DEFENDANT

  shall have until June 13, 2019 to propose redactions to Plaintiffs’ Motion to Compel.

  DONE AND ORDERED in chambers on this ___ day of June, 2019.


                                                              ______________________________
                                                                            Judge Bruce Reinhart
                                                                   United States Magistrate Judge

  Copies furnished: All counsel of record
